I dissent: Commenting on petitioner's contention "that a jury verdict may not be overturned if supported by evidence," the prevailing opinion says:
"The petitioner fails to see that this case involves a jurisdictional question of law."
It implies that that would make a difference, but fails to point out what the difference would be. I can conceive of only two possibilities: 1. That where a jurisdictional question is involved, what would otherwise be a question of fact is transformed into a question of law. 2. That in such case, this court may review questions of fact where it otherwise may not. The prevailing opinion does not expressly claim that the existence of a jurisdictional question has either of the above results, or any other result which could make it material in this case but says "the intent of the legislature is a question of law for the court, and not one of fact for the jury." I have no quarrel with that statement. It is a truism which no one would question, but I contend that it is true regardless of whether or not a jurisdictional question is involved.
Here there is no dispute as to the intention of the legislature. The original prevailing and dissenting opinions and the appellant all agree on that question. The disagreement *Page 450 
is on pure questions of fact, such as, what was said and done prior to and at the time of the accident and the conditions existing in the factory during that time. Many of the questions of fact decided by the original prevailing opinion are not only not questions of law but are not even ultimate facts but merely evidentiary facts from which the ultimate facts are in that opinion inferred. Such questions I submit are always questions of fact whether or not a jurisdictional question is involved and that no amount of reasoning can make them otherwise. I further submit that the jury's determination of such questions of fact where supported by the evidence is conclusive thereon even in cases where a jurisdictional question is involved. This is an action at law not a case in equity; in such actions our constitution authorizes an appeal to this court only on questions of law. No exception is made to this rule in cases where a jurisdictional question is involved. A different rule applies sometimes where the court is reviewing the decision of a board or commission which has very limited jurisdiction, but that rule I submit has no application in an appeal from a court of general original jurisdiction.
I do not agree that here any jurisdictional question is involved. This is an appeal from the district court, a court of general original jurisdiction, not one of limited jurisdiction like some courts, boards and commissions. It is true that the district court does not have jurisdiction to hear or determine compensation cases, and unless the employment was illegal it would be error to award damages in this case but that does not mean that such court does not have jurisdiction to determine such a case.
I also think the last part of the prevailing opinion is an example of very strained reasoning. I think it obvious that the rule there relied upon was never intended for this kind of a case. *Page 451